ALLOWANCE
Reasons for Allowance
Claims 1-6, 9, 10, and 12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach all the limitations of claims 1 and 12, a pair of couplers, the coupler being adhesive type; a pair of first strips, each first strip being coupled to the interior face of a respective pad, the first strip comprising an adhesive; and a pair of second strips, each second strip being removably couplable to a respective first strip wherein the second strip is con figured for preventing inadvertent adhesion of the respective first strip and such that the second strip is positioned for separating from the respective first strip positioning the respective first strip for coupling to the inner face of the respective sidearm of the eyeglass frame, as claimed. Claims 2-6, 9 and 10 are allowable based upon dependency to respective independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (20090059160), the closest art found, teaches eyeglasses, a frame, two coupling pieces pivoted to two ends of the frame respectively, and two temples joined to the coupling piece and the temples are each joined to the corresponding coupling piece, but Chen lacks teaching for limitations recited above for allowance of claims 1 and 12. 
Additionally, Armstrong-Muntner (20190101977), Gustafsson (20180078420), Friedfeld (20170276958), Connor (20170188947), Cazalet (20160048025), Hasky (20130278885), and Yang (20060055875) are cited for being eyeglass frame devices having disclosure of general nature that do not teach the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872